PER CURIAM.
In an application for rehearing counsel for Max Barnett Furniture Company, Inc., suggest that the opinion rendered by us on November 17, 1930, does not set forth whether we intended merely to reverse the main judgment because of insufficient evidence or whether we intended to hold that the district court was in error in rendering judgment setting aside the preliminary restraining order.
If we have not made ourselves clear on this point it may be that it will be contended that we intended to hold that the judgment in favor of the Max Barnett Furniture Co. was obtained by ill practice, which is the ground op which the injunction was asked for. We had no such intention.
Having found that there was not in the record sufficient evidence to justify a judgment in favor of plaintiff on the main demand, we reversed that judgment. The lower court, on the rule for injunction, had held that no ill practice was resorted to in obtaining the judgment on the merits and we found it unnecessary to consider that phase of the matter, since, in rendering judgment as of non-suit, we intended to restore each of the parties to its or to her original status.
Rehearing applied for is refused.